UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7998


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STACY TREMAINE JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (7:00-cr-00114-F-1; 7:03-cv-00194-F)


Submitted:    March 31, 2009                 Decided:   April 28, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stacy Tremaine Johnson, Appellant Pro Se. Michael Gordon James,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stacy Tremaine Johnson seeks to appeal the district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2008) motion and denying his motions for reconsideration

and for a certificate of appealability.                        The orders are not

appealable      unless       a    circuit       justice    or      judge    issues     a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).              A

certificate      of        appealability        will     not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2006).         A    prisoner     satisfies      this

standard   by    demonstrating          that    reasonable      jurists    would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                         Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have   independently         reviewed     the   record    and

conclude      that    Johnson     has    not     made    the    requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and    argument      would   not    aid   the   decisional

process.

                                                                            DISMISSED

                                            2